CHAMBERS, Circuit Judge,
dissenting:
The sole question on this appeal is the propriety of the district court’s denial of a motion to suppress evidence of incriminating statements made by appellant after his arrest without warrant. The arrest was made at about 11:00 p. m. after a day-long investigation in which Customs Patrol Officers and Drug Enforcement Agency agents collaborated by means of aircraft, automobile and on-foot surveillance; much of the time they communicated with one another by radio.
Officers at the Port of Entry noted a car that their computer indicated was owned by a possible narcotics dealer. It was followed to a room at a Calexico motel where the surveillance turned to the occupant and his companions: the co-conspirators Mata, Salazar and Lizarraga. They left the motel *1292and entered a Monte Cario1 automobile which was followed in and about Calexico and was eventually fitted with a rental trailer.
Agent Pulley entered the surveillance in the early evening when informed by radio to follow the Monte Carlo. He followed it, and its three occupants, to Camacho Road where he lost sight of it about four to five blocks from the Sañudo residence. Other officers, including Customs Patrol Officer Swanson, were in a better position to view the Sañudo residence and Swanson testified that he heard by radio that the Monte Carlo was approaching, he saw it enter the Sañudo premises, and he saw it park at the rear of the residence. He later saw a red Chevrolet arrive there and he saw what appeared to be unloading activity from the Chevrolet to the rear of the Monte Carlo. When the Chevrolet began to leave, he radioed that fact to other officers.
Pulley was informed that the Chevrolet was leaving the Sañudo residence and he followed it from the vicinity of the residence to a street in Calexico where it was parked. He examined its exterior and saw that it was empty, that it was riding high, and that it had air shocks. This, in his experience, suggested that it was fit for use as a load car for transporting contraband. He then checked its registration and learned that while it still had California plates, it was registered to a used car dealer in Mexicali, Baja California. To him this was further evidence of its fitness as a load vehicle. He testified that in 75 to 100 narcotics investigations in which he had participated in his four years on duty in the Calexico area, load vehicles had been so licensed and registered.
Later that evening Pulley returned to the vicinity of the Sañudo residence where he received radio instructions that the Monte Carlo was leaving. He followed it in his car while customs officers, including Swanson, followed it in separate vehicles. The customs officers (with Pulley in attendance) stopped the car when it entered a highway, arrested Mata and Salazar, the two occupants, searched the trailer and found the marijuana. Lizarraga, who had been with them when they earlier drove to the Sañudo residence, was not present.
Pulley, Swanson, and other customs officers, then drove to the Sañudo residence in an attempt to locate Lizarraga.2 They identified themselves and were permitted to enter by Sañudo, who acknowledged that it was his residence. Then, in response to their questions, he stated that he had been there all evening and that he knew no one named Lizarraga, that no one had been there all evening, and that no cars had been there that evening. Pulley, hearing what he considered to be blatant lies, asked Sañudo to accompany him to the D.E.A. office. The arrest, for our purposes, occurred at this time. After the customary Miranda warnings, Sañudo made the statements that he later sought to suppress.
The officers were entitled to search for Lizarraga and to question Sañudo about his whereabouts. From this record it is equally clear that the collective information known to Pulley and Swanson was sufficient to escalate their founded suspicion into probable cause when Sañudo acted evasively by telling the untruths. Implausible and evasive responses to police questioning may constitute probable cause for arrest without warrant. United States v. Mayes, 524 F.2d 803 (9th Cir. 1975); United States v. Richards, 500 F.2d 1025 (9th Cir. 1974).
*1293Appellant asks us to make unnatural assumptions that Pulley had no first-hand information that people and cars had indeed been at the Sañudo residence during the day because he admitted that he had not personally seen them at the residence, but only in the vicinity of the residence. The record permits no such assumption. At the trial he testified that when he arrived at the Sañudo residence, immediately prior to the arrest, he “knew that the red vehicle had been there.” When asked if he at that time knew that the Monte Carlo had been there, he replied “Yes sir, I did.” Evidence adduced at trial may be relied upon to support a district court’s ruling on the motion to suppress. Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925); Rocha v. United States, 387 F.2d 1019 (9th Cir. 1967).
Moreover, the validity of the arrest in a case such as this is not necessarily limited to what the arresting officer knew as firsthand knowledge. It is sufficient if the surveilling officers collectively had sufficient information upon which a warrant might have been obtained. Williams v. United States, 113 U.S.App.D.C. 371, 308 F.2d 326 (1962); United States v. Bianco, 189 F.2d 716 (3rd Cir. 1951); United States v. Pitt, 382 F.2d 322 (4th Cir. 1967); Moreno-Vallejo v. United States, 414 F.2d 901 (5th Cir. 1969); United States v. Sheppard, 455 F.2d 1081 (10th Cir. 1972). Cf. Ker v. California, 374 U.S. 23, 83 S.Ct. 1623, 10 L.Ed.2d 726 (1963). The collective information shared by agents Pulley and Swanson in this case was more than sufficient to permit this arrest. The motion to suppress was properly denied.

. Throughout the transcript there is reference to the “Monte Carlo” (silver colored) automobile and to the “Chevrolet” (red). We know of no brand name of “Monte Carlo” and assume the reference is to a Chevrolet Monte Carlo model. Herein, when “Monte Carlo” is used, it refers to the silver colored car and when “Chevrolet” is used herein it is to the red car.


. At the trial, but not on the motion to suppress, appellant introduced evidence that the officers by mistake first went to Sanudo’s next-door neighbor thinking it was all one residence. Although appellant suggests that this is evidence of a lack of founded suspicion to suspect illegal activity at the Sañudo house, the testimony makes it clear that the officers recognized immediately their mistake and went to the Sañudo house to make their inquiries about Lizarraga.